In The 


Court of Appeals


Ninth District of Texas at Beaumont

________________


NO. 09-09-00045-CR

 _____________________


JUAN RUBEN LEAL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 07-02129




MEMORANDUM OPINION

	Pursuant to a plea bargain agreement, appellant Juan Ruben Leal pled guilty to
burglary of a habitation.  The trial court found the evidence sufficient to find Leal guilty, but
deferred further proceedings, placed Leal on community supervision for ten years, and
assessed a fine of $1000.  The State subsequently filed a motion to revoke Leal's
unadjudicated community supervision.  Leal pled "true" to two violations of the conditions
of his community supervision.  The trial court found that Leal violated the conditions of his
community supervision, found Leal guilty of burglary of a habitation, and assessed
punishment at twelve years of confinement. 	
	Leal's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On May 7, 2009, we granted an extension of time for appellant to file a pro se brief. 
We received no response from appellant.   We reviewed the appellate record, and we agree
with counsel's conclusion that no arguable issues support an appeal.  Therefore, we find it
unnecessary to order appointment of new counsel to re-brief the appeal.  Compare Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's judgment. (1) 
	AFFIRMED.
							_________________________________
								  DAVID GAULTNEY  									             Justice
Submitted on August 11, 2009
Opinion Delivered August 26, 2009							
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.